The appellant was convicted of the offense of unlawfully having in his possession a still, etc. There was ample evidence to support the verdict returned. Walker v. State,19 Ala. App. 20, 95 So. 205; Gilbert v. State, 19 Ala. App. 104,95 So. 502; White v. State, 18 Ala. App. 275, 91 So. 888; Layman v. State, 18 Ala. App. 441, 93 So. 66; Williams v. State, 18 Ala. App. 286, 92 So. 28; Johnson v. State, 18 Ala. App. 72,88 So. 353. We have examined each of the few exceptions reserved upon the admission or rejection of testimony, and find no merit in any of them. The rulings in each case involved only elementary principles of law, which have been many times discussed by this court. The defendant appears to have had a fair trial, and, no prejudicial error anywhere appearing, the judgment will be affirmed.
Affirmed.